FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             MAY 12, 2022
                                                                      STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 100

State of North Dakota,                                  Plaintiff and Appellee
      v.
Josiah Edward Dale Koval,                           Defendant and Appellant

                                No. 20210356

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Tristan J. Van de Streek, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Joshua J. Traiser, Assistant State’s Attorney, Fargo, ND, for plaintiff and
appellee.

Elizabeth B. Brainard, Fargo, ND, for defendant and appellant.
                                State v. Koval
                                No. 20210356

Jensen, Chief Justice.

[¶1] Josiah Koval appeals from an amended criminal judgment and denial of
his motion to dismiss. Koval entered a conditional guilty plea to violating a
protection order. Koval argues the underlying post-disposition order
prohibiting contact is illegal. We conclude Koval’s arguments are an
impermissible collateral attack on the 2019 judgment, and we affirm.

                                       I

[¶2] In November 2019, Koval pleaded guilty to stalking. A criminal
judgment was entered. The criminal judgment referenced Appendix A,
outlining the terms of Koval’s probation. A separate “Post-Disposition Order
Prohibiting Contact” was entered the same day and was signed by Koval.
Koval did not appeal from the 2019 judgment.

[¶3] In November 2020, Koval was charged with violating the 2019 order
prohibiting contact pursuant to N.D.C.C. § 12.1-31.2-02(4). Koval filed a
motion to dismiss and argued the order prohibiting contact entered in 2019
was illegal and invalid. The district court denied the motion to dismiss,
concluding the attack on the 2019 judgment in this case constituted an
impermissible collateral attack. Koval entered a conditional guilty plea
preserving his right to appeal.

                                      II

[¶4] In denying Koval’s motion to dismiss, the district court relied on City of
Seattle v. May, 256 P.3d 1161 (Wash. 2011) to conclude Koval’s arguments
constituted a collateral attack on the underlying 2019 judgment. A collateral
attack is “[a]n attack on a judgment in a proceeding other than a direct appeal;
esp., an attempt to undermine a judgment through a judicial proceeding in
which the ground of the proceeding (or a defense in the proceeding) is that the
judgment is ineffective.” Black’s Law Dictionary 318 (10th ed. 2014).




                                       1
[¶5] In May, the Supreme Court of Washington concluded the collateral
attack rule precluded the defendant from challenging the validity of a
protection order in a prosecution for violating that order. 256 P.3d at 1163. The
Court held there was one exception─for orders that are void. Id. The Court
concluded the order was not void, and “[t]he collateral bar rule therefore
prohibits May’s challenge to the validity of the underlying protection order.”
Id. at 1165.

[¶6] Other states have agreed with the reasoning of May and the collateral
attack rule in general. In Truesdell v. State, the Supreme Court of Nevada
reviewed other states’ holdings and discussed:

      Many jurisdictions follow the collateral bar rule, which precludes
      a party from collaterally attacking a protection order in a later
      proceeding for violating the order, even to question the
      constitutionality of the statute that authorized the protection
      order. See State v. Chavez, 123 Ariz. 538, 601 P.2d 301, 302
      (Ariz.Ct.App.1979) (indicating that parties could not collaterally
      attack the constitutionality of an injunction by an appeal from
      their convictions of criminal contempt for violating that
      injunction); State v. Grindling, 96 Hawai’i 402, 31 P.3d 915, 919
      (2001) (concluding that the defendant could not collaterally attack
      the underlying factual basis of a temporary restraining order in a
      later criminal proceeding for violating the order); Wood v. Com.,
      178 S.W.3d 500, 512-13 (Ky. 2005) (concluding that appellant could
      not collaterally attack the validity of an emergency protective
      order in a later proceeding for violating that order and this
      preclusion did not violate appellant’s due process rights because a
      statute allowed appellant to directly challenge the order); State v.
      Small, 150 N.H. 457, 843 A.2d 932, 935 (2004) (“‘The general
      underlying premise [against collateral attacks] is that a person
      subject to an injunctive order ... should be bound to pursue any
      objection to the order through the constituted judicial process
      available for that purpose.’” (quoting State v. Grondin, 132 N.H.
      194, 563 A.2d 435 (1989))); City of Seattle v. May, 171 Wash.2d 847,
      256 P.3d 1161, 1163-64 (2011) (concluding that the collateral bar
      rule prohibited a defendant from challenging the validity of
      permanent domestic violence order in a later prosecution for



                                       2
      violation of that order, unless the defendant could show that the
      order was void).

304 P.3d 396, 399-400 (2013). The Court also noted other states allow collateral
attacks in certain circumstances, mostly dealing with constitutional challenges
to some orders. Id.

[¶7] We have previously considered the collateral attack rule. In Lerfald v.
Lerfald, we stated, “A party may not collaterally attack a final decision, that
was not appealed, in subsequent proceedings.” 2021 ND 150, ¶ 10, 963 N.W.2d
244 (quoting In re T.H., 2012 ND 38, ¶ 20, 812 N.W.2d 373). See also State v.
Mertz, 514 N.W.2d 662, 666-67 (N.D. 1994).

[¶8] In State v. Dvorak, Dvorak argued a 1997 protection order was invalid
after he was convicted in 1999 of violating the protection order. 2000 ND 6, ¶
30, 604 N.W.2d 445. This Court held:

      Dvorak had notice of the protection order, and his argument
      represents an impermissible collateral attack on the order. See
      Interest of R.A., 551 N.W.2d 800, 802 (N.D. 1996); State v. Stuart,
      544 N.W.2d 158, 163 (N.D. 1996); State v. Mertz, 514 N.W.2d 662,
      666-67 (N.D. 1994). If Dvorak believes the protection order was
      invalid, his remedy was to have timely appealed that order.

Dvorak, at ¶ 31.

[¶9] Koval’s arguments are premised entirely on whether or not the order
prohibiting contact entered in 2019 was “illegal.” Koval has not provided a
transcript of the 2019 sentencing proceedings or other sufficient information
from the underlying proceedings to conduct a meaningful review of the order.
Assuming without deciding whether this Court would recognize an exception
to the collateral attack rule when the underlying order is void, and interpreting
his assertion the order was “illegal” as an assertion the order was void, we have
insufficient information to determine the order was void and the order cannot
otherwise be collaterally attacked in this proceeding. We therefore conclude
Koval’s arguments constitute an improper collateral attack on the 2019
judgment and we affirm.


                                       3
[¶10] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                             4